Title: Thomas Jefferson to James Wilkinson, 25 June 1818
From: Jefferson, Thomas
To: Wilkinson, James


          
            Dear General
            Monticello June 25. 18.
          
          A life so much employed in public as yours has been, must subject you often to be appealed to for facts by those whom they concern. an occasion occurs to myself of asking this kind of aid from your memory & documents. the posthumous volume of Wilson’s Ornithology, altho’ published some time since, never happened to be seen by me until a few days ago. in the account of his life, prefixed to that volume his biographer indulges himself in a bitter invective against me, as having refused to employ Wilson on Pike’s expedition to the Arkansa, on which particularly he wished to have been employed. on turning to my papers I have not a scrip of a pen on the subject of that expedition; which convinces me that it was not one of those which emanated from myself: and if a decaying memory does not decieve me I think that it was ordered by yourself from St Louis, while Governor and military commander there; that it was  an expedition for reconnoitring the Indian and Spanish positions which might be within striking distance; that so far from being an expedition for admitting a leisurely and scientific examination of the natural history of the country, it’s movements were to be on the alert, & too rapid to be accomodated to the pursuits of scientific men; that if previously communicated to the Executive, it was not in time for them, from so great a distance, to have joined scientific men to it; nor is it probable it could be known at all to mr Wilson and to have excited his wishes and expectations to join it. if you will have the goodness to consult your memory and papers on this subject, & to write me the result you will greatly oblige me.
          My retirement placed me at once in a state of such pleasing freedom and tranquility, that I determined never more to take any concern in public affairs: but to consider myself merely as a passenger in the public vessel, placed under the pilotage of others, in whom too my confidence was entire. I therefore discontinued all corrrespondence on public subjects, and was satisfied to  hear only so much, as true or false, as a newspaper or two could give me. in these I sometimes saw matters of much concern, and particularly that of your retirement. a witness myself of the merit of your services while I was in a situation to know and to feel their benefit, I made no enquiry into the circumstances which terminated them, whether moving from yourself or others. to with the assurance however that my estimate of their value remains unaltered, I pray you to accept the assurance that of my great and continued esteem and respect.
          
            Th: Jefferson
          
        